726 S.E.2d 857 (2012)
STATE of North Carolina
v.
David WEMYSS.
No. 119P12.
Supreme Court of North Carolina.
June 13, 2012.
Thomas R. Sallenger, Wilson, for Wemyss, David.
James M. Stanley, Jr., Assistant Attorney General, for State of North Carolina.
Ernie Lee, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 19th of March 2012 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."
Upon consideration of the petition filed on the 19th of March 2012 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order *858 was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of June 2012."